Exhibit 10.5

Hewitt Associates, Inc.

Annual Retainer

2009 Deferral Election Agreement

Please complete this Annual Retainer Deferral Election Agreement (Agreement) and
return a signed copy to Margaret Kuretich no later than December 31, 2008.

 

Name:   SS#:

 

¨  

I do not wish to defer my $75,000 annual retainer that will be earned and paid
in 2009 and choose to receive payment as indicated below:

            I wish to receive my annual retainer in cash.

            I wish to receive my annual retainer in Hewitt common stock (Shares)
based on the Fair Market Value of Hewitt Stock on the date the retainer would
have otherwise been paid in cash.

 

I understand this is a voluntary election.

(If you check this box and select a current payment in cash or stock, do not
complete the remainder of this agreement—skip ahead to the bottom of the reverse
side of this Agreement, date and sign, and return the Agreement as indicated
above.)

************

¨   I hereby irrevocably elect to defer 100% of my $75,000 annual retainer that
will be earned in 2009. I understand that the amount deferred will be converted
to Deferred Stock Units (DSUs) based on the Fair Market Value of Hewitt Stock as
of the date the retainer would have otherwise been paid and will be subject to
the terms and provisions outlined in this Agreement in the manner set forth
below. (If you check this box, please complete the following sections of this
Agreement, date and sign at the bottom of the reverse side, and return the
Agreement as indicated above.)

Settlement Date(s)

In making this election, the following rules apply:

 

•  

You must elect the Settlement Date as of which your DSUs will be converted to
actual Shares of stock and issued to you.

 

•  

The settlement of any vested DSUs will commence upon termination or retirement
from the Board, in the manner you select below.

 

•  

You may elect to receive your Shares in a single lump sum or in installments
over two or three years.

I hereby irrevocably elect the following form of settlement for my DSUs:

 

¨ 100% lump-sum payout upon termination or retirement from the Board;

 

¨ Two equal annual installments commencing upon termination from the Board; or

 

¨ Three equal annual installments commencing upon termination from the Board.

OVER



--------------------------------------------------------------------------------

Manner of Transfer

All deferrals to a particular Settlement Date will be paid out in Shares. All of
the Shares you are entitled to receive on the Settlement Date(s) specified in
this Agreement will be transferred to you on such Settlement Date(s).

Terms and Conditions

By signing this form, you hereby acknowledge your understanding and acceptance
of the following:

 

1. Withholding. The Company shall have the right to deduct from all deferrals or
payments hereunder, any federal, state, or local tax required by law to be
withheld.

 

2. Nonassignable. Your rights and interests under this Deferral Election
Agreement may not be assigned, pledged, or transferred other than as provided in
the Hewitt Associates, Inc. Global Stock and Incentive Compensation Plan.

 

3. Termination of This Agreement. The Company reserves the right to terminate
this Agreement at any time. In such case, any undistributed DSUs which are
subject to the Deferral Election Agreement shall be distributed in accordance
with the terms of this Agreement unless the Company determines to make a
distribution at an earlier time in accordance with the requirements of Code
Section 409A and Treas. Reg. § 1.409A-3(j)(4)(ix)(C).

 

4. Bookkeeping Account. The Company will establish a bookkeeping account to
reflect the number of DSUs that are subject to this Agreement and shall maintain
a record of the cash or other amounts that were converted to DSUs pursuant to
this Agreement.

 

5. Retail Broker Account: The payment of Shares pursuant to this Agreement shall
be issued electronically to an account in your name, managed by the then Plan
administrator, as of the applicable Settlement Dates (or normal retainer payment
date). Subject to the withholding requirements outlined above, this electronic
entry representing the unrestricted Shares will be delivered to you as soon as
practicable after the Settlement Date.

 

6. Dividends. In the event cash dividends and/or other distributions are paid
with respect to actual Shares outstanding, your Bookkeeping Account will be
credited with additional DSUs equal to the total value you would have received
if your undistributed DSUs had been Shares divided by the Fair Market Value of a
Share on the date the dividend or distribution would otherwise have been paid.

 

7. Change in Control. Upon a Change in Control that qualifies as a change in
control as defined under Code Section 409A or guidance thereto, all of your
undistributed DSUs shall be converted into Shares of the Company. Such Shares
shall be distributed to you as soon as practicable following the Change in
Control.

 

8. Termination or Retirement from the Board. A termination or retirement from
the Board shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts upon or following
termination or retirement from the Board unless such termination or retirement
is also a “separation from service” within the meaning of Code Section 409A.

 

9. Governing Law. This Agreement shall be construed and administered according
to the laws of the State of Illinois.

 

10. Defined Terms. All capitalized terms not defined in this Agreement are
defined in the Hewitt Associates, Inc. Global Stock and Incentive Compensation
Plan.

By executing this Agreement, I hereby acknowledge my understanding of and
agreement with all the terms and provisions set forth in this Hewitt Associates,
Inc. Annual Retainer Deferral Election Agreement.

 

DIRECTOR     HEWITT ASSOCIATES, INC.

 

    By:  

 

Date:  

 

    Date:  

 